PER CURIAM
On August 9, 1989, defendant entered no contest pleas to two DUII charges. The trial court suspended defendant’s driver’s license for oi.e year in CA A62136 and for three years in CA A62137. The state confesses error in CA A62137. See State v. Carney, 94 Or App 302, 305, 765 P2d 232 (1988). We agree.1
Judgment affirmed in CA A62136; conviction affirmed and case remanded for resentencing in CA A62137.

 Although defendant appeals from both judgments of conviction, he assigns error only to the three-year license suspension.